Citation Nr: 0028644
Decision Date: 11/02/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-20 004	)	DATE NOV 02, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Lincoln, Nebraska



ORDER


     The following corrections are made in a decision issued by the Board in this case on October 31, 2000:

On page 6, paragraph 7, the numeral "7" in the date, November 7, 1997, is corrected to numeral 3, so that the date appears as November 3, 1997.

On page 24, at the end of line two, the numeral "7" in the date, November 7, 1997, is corrected to numeral 3, so that the date appears as November 3, 1997.



		
	BRUCE KANNEE
	Member, Board of Veterans Appeals


Citation Nr: 0028644	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3. Entitlement to service connection for a bladder disorder.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as impotence.
 
5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for a bilateral eye 
disorder.

7.  Entitlement to service connection for residuals of head 
trauma.  

8.  Entitlement to a compensable initial evaluation for 
residuals of a right shoulder separation from April 21, 1995 
to November 3, 1997, and to an initial evaluation in excess 
of 20 percent thereafter.

9.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

10.  Entitlement to an initial evaluation in excess of 10 
percent from April 21, 1995 to July 5, 1997, and in excess of 
30 percent from July 5, 1997 to May 26, 1998, and in excess 
of 40 percent thereafter, for residuals, status post 
operative anterior cervical spine fusion, C5-6, C6-7, with 
pain and limitation of motion.

11.  Entitlement to an initial compensable evaluation for 
residuals of iliac bone graft, including scar.

12.  Entitlement to an initial evaluation in excess of 10 
percent for kidney stones prior to May 26, 1998, and to an 
initial evaluation in excess of 20 percent thereafter.

13.  Entitlement to an initial compensable evaluation for 
residuals of esophageal injury prior to May 26, 1998, and to 
an initial evaluation in excess of 10 percent thereafter.

14.  Entitlement to an initial evaluation in excess of 10 
percent for mild degenerative changes, metatarsalophalageal 
joint, right great toe.

15.  Entitlement to an initial compensable evaluation for 
hair loss secondary to burn injury.

16.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from August 1980 to August 
1984 and from January 1988 to April 1995.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
Because of the complexity and number of claims addressed in 
this appeal, the rating decisions and procedural history 
relevant to each claim on appeal are set forth in the first 
paragraph of the portion of the decision discussing the 
specific claim.

The Board notes that the veteran submitted additional claims 
during the pendency of the claims on appeal before the Board, 
including claims for service connection for a hearing loss 
and for a "nervous condition."  The veteran submitted a 
timely notice of disagreement as to the denial of service 
connection for those two disorders following December 1995 
notification of the denials.  However, the record does not 
reflect that the veteran submitted a timely substantive 
appeal within 60 days following a May 1997 statement of the 
case (SOC) which addressed those issues.  The claims of 
entitlement to service connection for a hearing loss and for 
a psychiatric disorder are not certified to the Board on 
appeal at this time. 

After reviewing the evidence and the contentions of record, 
the Board finds that the claims on appeal are more accurately 
stated as reflected on the title pages of this decision.

The veteran's claims of entitlement to service connection for 
a left shoulder disorder and for a compensable initial 
evaluation for headaches are addressed in the REMAND appended 
to this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  Degenerative disk disease, lumbar spine, was diagnosed in 
service, and the veteran continuously manifested symptoms of 
low back pain, now diagnosed as degenerative disk disease, 
following service discharge.   

2.  There is no competent medical evidence that the veteran 
currently has a chronic bladder disorder.  

3.  The medical evidence includes a diagnosis of partial 
impotence in service, partial impotence or erectile 
dysfunction following service, and an opinion linking the 
post-service diagnosis to service. 

4.  There is no competent medical evidence or opinion that 
the veteran has a current respiratory disorder which is 
linked to his active service.

5.  There is no competent medical evidence or opinion that 
the veteran has a current disorder of either eye which is 
linked to his active service.

6.  The veteran has a one-inch by one-inch abrasion scar on 
the left side of the forehead, and a transverse one-inch scar 
at the hairline, mid-forehead, which may, resolving 
reasonable doubt in the veteran's favor, be considered 
residuals of head trauma incurred in service.

7.  Resolving doubt in the veteran's favor, residuals of a 
service-connected right shoulder separation were manifested 
by degenerative joint disease from April 21, 1995 to November 
3, 1997.  

8.  From November 3, 1997, the veteran's service-connected 
residuals of a right shoulder separation are manifested by 
limitation of motion, primarily on external rotation, and by 
pain, muscle weakness, and exacerbations of degenerative 
joint disease requiring use of injection of medication into 
the joint, but are not manifested by limitation of motion to 
less than shoulder level.  

9.  A 10 percent evaluation for service-connected tinnitus, 
the evaluation awarded to the veteran, is the maximum 
schedular evaluation available for tinnitus.

10.  Prior to March 12, 1998, the veteran's service-connected 
residuals, status post operative anterior cervical spine 
fusion from C5-6, C6-7, included fusion of two joints within 
the cervical segment, with pain, limitation of motion, and 
degenerative disc disease, and normal neurologic findings.

11.  From March 12, 1998, the residuals of service-connected 
cervical spinal fusion are manifested by numbness, tingling, 
decreased sensation, some motor weakness in the upper 
extremities, spinal stenosis, and narrowing or irregularity 
of joint space, with little intermittent relief of pain.

12.  The veteran's service-connected residuals of iliac bone 
graft are manifested by a non-tender, non-painful scar and 
radiologic findings consistent with donor site.  

13.  Prior to May 26, 1998, service-connected kidney stones 
were manifested by a history of recurrent formation of kidney 
stones, and occasional episodes of renal pain (colic), but 
the veteran was not on any specific treatment.  

14.  From May 26, 1998, service-connected kidney stones are 
manifested by occasional episode of pain (colic) and 
antibiotic therapy for urinary tract infection.

15.  The residuals of service-connected esophageal injury are 
manifested by subjective complaints of difficulty swallowing 
and normal swallowing on radiologic examination.

16.  Mild degenerative changes, metatarsophalangeal joint, 
right great toe, are manifested by complaints of pain with 
walking and by degenerative changes on radiologic 
examination.

17.  The veteran has small areas of non-disfiguring hair loss 
on both hands and on the inner aspect of the right arm.  


CONCLUSIONS OF LAW

1.  The veteran incurred a lumbar spine disability in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bladder disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for erectile dysfunction, 
claimed as impotence.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral eye 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran incurred an abrasion-type scar on the left 
forehead and a linear scar at the hairline, mid-forehead, in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2000).  

7.  The criteria for a 20 percent initial evaluation for 
residuals of a right shoulder separation are met from April 
21, 1995 to November 3, 1997.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5200-5203 (1999).

8.  The criteria for an initial evaluation in excess of 20 
percent from November 7, 1997, for residuals of a right 
shoulder separation, are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 
5200-5203 (1999).

9.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6260 (1999); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

10.  The criteria for an initial evaluation of 30 percent for 
residuals, status post operative anterior cervical spine 
fusion from C5-6, C6-7, with pain and limitation of motion, 
from April 21, 1995 to July 5, 1997, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.45, 4.59,  4.71a, 
Diagnostic Codes 5003, 5010, 5285-5295 (1999).

11.  The criteria for an initial evaluation of 40 percent for 
residuals, status post operative anterior cervical spine 
fusion from C5-6, C6-7, with pain and limitation of motion, 
are met effective March 12, 1998.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000).

12.  The criteria for an initial evaluation in excess of 40 
percent for residuals, status post operative anterior 
cervical spine fusion from C5-6, C6-7, with pain and 
limitation of motion, from March 12, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.45, 4.59, 
 4.71a, Diagnostic Codes 5003, 5010, 5285-5295 (1999).

13.  The criteria for an initial compensable evaluation for 
residuals of iliac bone graft, including scar, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806 (1999).

14.  The criteria for an initial evaluation in excess of 10 
percent for kidney stones, from April 21, 1995 to April 30, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.2, 4.7, 4.115b, Diagnostic Codes 7508, 7509 
(1999).

15.  The criteria for an initial 20 percent evaluation for 
service-connected kidney stones, are met effective from April 
30, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.115b, Diagnostic Codes 7508, 7509 (1999).

16.  The criteria for an initial evaluation in excess of 20 
percent for service-connected kidney stones, from April 30, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.2, 4.7, 4.115b, Diagnostic Codes 7508, 7509 
(1999).

17.  The criteria for a compensable evaluation for residuals 
of esophageal injury are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.114, Diagnostic Code 7346 (1999).

18.  The criteria for an initial evaluation in excess of 10 
percent for mild degenerative changes, metatarsophalangeal 
joint, right great toe, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1999).

19.  The criteria for an initial compensable evaluation for 
hair loss secondary to burn injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first manifested a low back 
disorder, a bladder disorder, impotence, a respiratory 
disorder, a bilateral eye disorder, and residuals of head 
trauma in service.  Alternatively, he contends that he 
developed these disorders as a result of injury in service or 
other incidents of service, or that the disorders are the 
result of disabilities for which service connection has 
already been granted.  

The veteran also contends that he is entitled to increased 
initial evaluations for the service-connected disabilities of 
the right shoulder, cervical spine, iliac bone graft site, 
and right foot, and for residuals of burn injury and a 
headache disability, as well as for tinnitus, kidney stones, 
and residuals of esophageal injury.  He contends that the 
initial evaluations currently assigned do not adequately 
reflect the severity of disability due to the service-
connected conditions during the relevant time periods.

Before a review of the merits of a claim may be undertaken, 
the veteran must first submit a well-grounded claim.  38 
U.S.C.A. § 5107(a).  If a well-grounded claim is established, 
VA then has a duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  

The propriety of an initial evaluation of a disability, 
following an original grant of service connection, presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claims for increased initial 
evaluations for disabilities for which service connection has 
been granted following initial claims are well-grounded, and 
a duty to assist the veteran arises.  38 U.S.C.A. § 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Duty to Assist and Procedural Due Process Contentions

By statements submitted in January 1997 and thereafter, 
including in July 1997, the veteran's attorney requested an 
advisory medical opinion, requested a new, thorough, and 
contemporaneous VA examination, requested that adequate 
reasons and bases be set forth for the denial of new 
compensation claims, requested an independent medical 
opinion, and, requested that opinions as to the etiology of 
the claimed medical disorders be obtained, among other 
requests.  By a letter dated in late October 1997, the 
veteran's attorney requested that VA examiners and rating 
specialists be subpoenaed.  

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not separately appealable matters.  
Rather, these contentions pertain to the duty to assist the 
veteran in the development of the issues currently on appeal.  
As discussed below, the Board finds that the duty to assist 
the veteran under 38 U.S.C.A. § 5107(a) has been met.  When 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1999).  Approval for an 
advisory medical opinion is granted only if VA's Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of the severity of photophobia is 
complex or controversial, nor does the medical evidence so 
indicate.  The veteran has been afforded several VA 
examinations.  The Board finds that the multiple VA 
examinations were adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion.  The request for an advisory 
medical opinion is denied.

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded 
multiple VA examinations, including examinations in 1997, 
1998, and in 1999.  The reports of examinations reflect that 
VA examiners recorded past medical history, noted the 
veteran's current complaints, conducted physical examination, 
and offered assessment.  The Board finds that the 
examinations afforded were adequate for rating purposes, and 
were provided contemporaneous to the veteran's claims.  For 
these reasons, the Board finds that the multiple VA 
examinations provided in 1997 through 1999 are adequate for 
rating purposes.  Thorough and contemporaneous examination 
has been provided, and no further examination is required to 
satisfy the duty to assist the veteran to develop his claim.  
38 U.S.C.A. § 5107(a).

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

Additionally, the Board notes that, in a letter dated and 
submitted in September 1996, the veteran's attorney requested 
"to reopen his claim for an increase in his service connected 
disabilit[ies]."  The Board notes that the veteran has been 
granted service connection for eight disabilities, and the 
Board further notes that a claim for an increased evaluation 
for each of these disabilities is before the Board on appeal.  
The veteran does not have any service-connected disability 
for which VA has failed to consider a claim of increased 
severity.

By a statement dated in October 1997 and submitted in 
November 1997, the veteran requested that a hearing be 
conducted at the RO at a time when a VA examiner and VA 
rating specialists could be subpoenaed to testify.  The 
veteran's representative was notified that individual VA 
employees would not be subpoenaed to testify at the veteran's 
personal hearing, in the absence of identification of 
specific unusual circumstances.  The veteran's attorney was 
notified that a hearing would be scheduled for the veteran at 
the RO, but that no subpoenas would be issued.  The Board 
finds that the veteran has been afforded the opportunity to 
participate in a personal hearing.

With respect to the claims that are not well grounded, the 
Board observes, as explained further below, that the veteran 
is entitled to no additional development by VA.  The 
examinations provided the veteran appear thorough and provide 
no reason to conclude that additional development is 
necessary to properly adjudicate a claim before the Board.  

A.  Claims of entitlement to service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000).  Service 
connection may also be granted when certain chronic diseases, 
including a psychosis or an organic disability of the nervous 
system, are manifested to a degree of 10 percent disabling 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997).  
Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See id. at 498.  

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

1.  Claim for service connection for a low back disorder

Procedurally, by a rating decision reached in November 1995, 
and issued to the veteran the following month, the RO denied 
entitlement to service connection for lumbar spine disability 
with lower extremity involvement, on the basis that there was 
no organic cause for low back pain and pain, itself, is not a 
disability for which service connection may be granted.  In 
December 1995, the veteran disagreed with that determination.  

In April 1996, the veteran submitted additional evidence 
relevant to the claim for service connection for a low back 
disorder, including a VA outpatient treatment record dated in 
December 1995 which reflected a diagnosis of degenerative 
joint disease of the lumbar spine.  

A statement of the case (SOC) on this issue was provided in 
May 1997, and the veteran was scheduled for VA examination of 
the lumbar spine.  Although a supplemental statement of the 
case (SSOC) has not been issued following the VA examination 
conducted in June 1997, the Board finds that there is no 
prejudice to the veteran, as the Board, as set forth below, 
has determined that the evidence is favorable to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records reflect that 
degenerative disc disease (DDD) of the lumbar spine was 
diagnosed in service on radiologic examination conducted in 
February 1993.  A November 1994 report of Medical Board 
evaluation and the veteran's February 1995 separation 
examination reflect continuing diagnosis of this disorder.  

On VA examination conducted in June 1995, the veteran 
reported having incurred a back strain in service, and later 
exacerbating that injury by other back strains, including an 
injury lifting a weapons canister.  He reported increased low 
back pain following a motor vehicle accident which resulted 
in cervical spine fusion.  There was tenderness to palpation 
in the paralumbar region.  The veteran's gait was normal.  
There was some limitation of motion due to pain.  The only 
abnormality disclosed on radiologic examination was a partial 
sacralization of the L5, which was interpreted as a mild 
congenital anomaly.  The examiner concluded that the veteran 
had chronic low back pain of unknown etiology.  

On VA examination conducted in June 1997, a diagnosis of 
degenerative joint disease, lumbar spine, was assigned.  

Private clinical records dated in January 1999 reflect that 
radiologic examinations reviewed at that time revealed early 
degenerative disc disease at L5-S1.  January 1999 MRI 
(magnetic resonance imaging) examination of the back 
disclosed a mild broad disc bulge at L4-L5 and central disc 
protrusion at L5-S1.  

The veteran was diagnosed as having a chronic low back 
disorder, degenerative disk disease of the lumbar spine, in 
service.  Following service, he continued to report low back 
pain, and objective evidence of back pain, including 
limitation of motion due to pain, was noted on VA 
examinations proximate to service and thereafter.  Currently, 
degenerative disk disease of the lumbar spine has been 
diagnosed on private radiologic (MRI) examination.  There is 
no medical opinion specifically linking the veteran's current 
low back disorder, which was diagnosed as degenerative disc 
disease a little more than three years following the 
veteran's service discharge, to his service.  However, there 
is medical evidence of continuity of complaints after the 
veteran's service discharge.  The Board finds that the 
preponderance of the evidence establishes that the veteran 
incurred degenerative disk disease of the lumbar spine in or 
as a result of service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).
2.  Claim for service connection for a bladder disorder

Procedurally, by a rating decision issued in September 1996, 
the RO determined that a claim of service connection for a 
bladder disorder, to include impotence, was not well 
grounded.  In September 1996, the veteran, through his 
attorney disagreed with that determination.  An SOC on this 
issue was provided in May 1997, and the veteran submitted a 
timely substantive appeal in early June 1997.

The veteran's service medical records reflect that, in June 
1994, following a head injury, the veteran began to complain 
of inability to feel a distended bladder at times, with 
frequency at other times, following a head injury.  A 
November 1994 report of Medical Board evaluation and the 
veteran's February 1995 separation examination reflected 
continuing complaints of alteration in bladder function.  The 
final diagnosis noted in the Medical Board report was 
"urinary urgency."  

On VA examination conducted in August 1995, the veteran's 
complaint that his bladder was not "working right" was 
noted, but no diagnosis was assigned.  The examiner 
recommended further evaluation.  A March 1996 supplemental 
report to that examination reflects that the urodynamic study 
was normal, with first sensation at 150 cubic centimeters, 
and no leakage or uninhibited contractions.  The EMG 
(electromyographic) study disclosed normal bladder pressures.  
The veteran's flow was diminished, but adequate.  No 
genitourinary diagnosis was assigned.

On VA examination conducted in April 1999, the veteran 
reported that he had infrequent incontinence, hematuria, and 
frequent urinary tract infections.  He reported private 
medical treatment from "Dr. Scott" for several urinary 
tract infections in the past 15 months.  Records obtained 
from R.D. Scott, M.D., reflect that the veteran was treated 
with antibiotics for 14 days in April 1998 after Heliobacter 
was found on laboratory examination of urine.  Dr. Scott's 
June 1998 treatment notes reflect that the veteran's 
hematuria and urinary tract infection were no longer present.  
The records also reflect that Dr. Scott provided no further 
treatment for a urinary tract infection in 1998.  The records 
obtained by the RO in response to a July 1999 request reflect 
that the veteran was not again treated by Dr. Scott for a 
urinary tract infection through June 1999.  

In summary, the medical evidence reflects that the veteran 
complained of urinary frequency in service, but no bladder 
disorder was diagnosed.  The veteran continued to complain of 
frequency, occasional incontinence, and other urinary 
symptoms, after service, but there was no objective evidence 
of bladder abnormality on diagnostic examinations.  Although 
the veteran complained of recurrent bladder infections, the 
evidence of record reflects post-service treatment of a 
bladder infection only once, in April 1998.  The medical 
evidence does not reflect that the veteran currently has a 
medically-diagnosed disorder of the bladder.  

No objective basis for complaints of frequency or 
incontinence has been found, and such symptoms were not 
present during objective post-service diagnostic 
examinations.  There is no current diagnosis of a urinary 
tract infection, nor is there medical evidence or opinion 
reflecting that the veteran has recurrent urinary tract 
infections.  There is no medical or other objective evidence 
supporting the veteran's contention that he has a bladder 
disorder which is a result of his service. 

The veteran's contention that he has a bladder disorder does 
not establish a well-grounded claim, as he has not 
demonstrated that he has medical expertise to assign such a 
diagnosis.  Grivois v. Brown, 6 Vet. App. 136 (1994).  The 
veteran has been notified of the criteria for establishing a 
well-grounded claim, and has not identified any additional 
evidence which might well-ground his claim.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69  (1995).  The claim must be denied as not well-
grounded.  

3. Claim for service connection for erectile dysfunction, 
claimed as impotence

Procedurally, by a rating decision issued in September 1996, 
the RO determined that a claim of service connection for a 
bladder disorder, to include impotence, was not well-
grounded.  In September 1996, the veteran, through his 
attorney disagreed with that determination.  An SOC on this 
issue was provided in May 1997, and the veteran submitted a 
timely substantive appeal in early June 1997.  The Board, in 
light of the contentions and evidence of record, has 
interpreted the veteran's claim for a bladder disorder, to 
include impotence, as including a separate claim for service 
connection for impotence or partial impotence, to include an 
erectile disorder.  This claim is discussed separately as 
there is specific medical evidence relevant to this claim 
which is not relevant to the claim of service connection for 
a bladder disorder.

A November 1994 report of Medical Board evaluation reflects 
that complaints of persistent erectile dysfunction that the 
veteran first raised following an injury to the cervical 
spine had continued.  The final diagnosis was partial 
impotence.  A November 1994 psychological evaluation noted a 
diagnosis of male erectile dysfunction. 

A post-service nocturnal tumescence examination conducted in 
January 1996 disclosed normal tumescence and rigidity.  
Clinical correlation and psychologic evaluation were 
recommended.  The examiner suggested a possible diagnosis of 
male erectile dysfunction, possibly as a symptom of a 
psychological disorder.

The veteran was diagnosed as having male erectile dysfunction 
or partial impotence in service.  Post-service medical 
evidence establishes that the veteran continued to report 
continuity of the symptoms underlying the diagnoses of 
possible male erectile dysfunction or partial impotence.  A 
January 1996 evaluation suggests that it is plausible that a 
psychological disorder is present and results in erectile 
dysfunction.  

The Board finds that this evidence supports a plausible, 
i.e., a well-grounded, claim for service connection for an 
erectile dysfunction.  38 U.S.C.A. § 5107(a).  However, the 
evidence of record is not sufficient to allow final 
adjudication of the claim on appeal, as the medical evidence 
is incomplete.  In particular, the examiner whose opinion 
establishes a well-grounded claim, indicated that additional 
evaluation was required.  The RO's further development of 
this claim as well-grounded is addressed in the REMAND below.

4. Entitlement to service connection for a respiratory 
disorder

In a statement submitted in December 1995, the veteran 
submitted a claim for a respiratory disorder, including a 
respiratory disorder related to exposure to asbestos or 
tuberculosis.  Procedurally, by a rating decision issued in 
September 1996, the RO determined that the claim for service 
connection for a respiratory disorder was not well-grounded.  
In September 1996, the veteran, through his attorney 
disagreed with that determination.  The RO issued an SOC on 
May 1997, and the veteran submitted a timely substantive 
appeal in early June 1997.

The evidence of record reflects that no respiratory disorder 
was diagnosed during the veteran's service.  The reports of 
Medical Board evaluations in June and November 1994 are 
devoid of any finding or diagnosis of a respiratory disorder.  
No respiratory system abnormality was noted on the veteran's 
February 1995 separation examination.  The service medical 
records do, however, reflect that the veteran was assigned to 
work which involved asbestos removal and was enrolled in the 
service department's asbestos surveillance program.  

By a statement submitted in December 1995, the veteran 
contended that he was entitled to service connection because 
he was a "PPD Converter," that is, testing revealed that he 
had become positive for exposure to tuberculosis while in 
service, The service medical records confirm that the veteran 
became positive for exposure to tuberculosis while in 
service.  The medical records reflect that the veteran was 
placed on INH (isoniazid), a medication used as prophylaxis 
for TB.  The service medical records are devoid of a 
diagnosis of a respiratory disorder during service.  

VA examinations conducted in April 1996 and June 1997 
disclosed no respiratory abnormality.  The reports of those 
examinations are devoid of any diagnosis of a respiratory 
disorder.  Radiologic examinations of the chest disclosed no 
abnormality.  Pulmonary function testing (PFT) conducted in 
May 1997 disclosed a minimal obstructive lung defect.  
However, no specific respiratory disorder or medical 
diagnosis was identified.  

In the absence of any diagnosis of tuberculosis, or of a 
respiratory disorder due to asbestos, or any other diagnosed 
respiratory disorder, service connection for a respiratory 
disorder may not be granted.  Where there is no current 
respiratory disability, there is nothing for which to grant 
service connection.  Brammer, 3 Vet. App 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board further notes that, if the minimal obstructive lung 
defect noted in May 1997 is considered a respiratory 
disorder, it is clear that this disorder was not diagnosed 
during any applicable presumptive period, and there is no 
medical evidence linking the obstructive lung defect to the 
veteran's service.

The veteran has been notified of the criteria for 
establishing a well-grounded claim, and has not identified 
any additional evidence which might well-ground his claim.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
claim must be denied as not well-grounded.  

5.  Entitlement to service connection for a bilateral eye 
disorder

By a statement submitted in April 1996, the veteran sought 
service connection for an eye disorder, to include cataracts 
or a film over the eyes.  Procedurally, by a rating decision 
issued in September 1996, the RO determined that the claim 
for service connection for an eye disorder was not well 
grounded.  The veteran, through his attorney disagreed with 
that determination.  An SOC on this issue was provided in May 
1997, and a timely substantive appeal was submitted in early 
June 1997.

The service medical records are devoid of any diagnosis of an 
eye disorder.  On VA examination conducted in June 1997, the 
veteran's uncorrected vision bilaterally was 20/20.  No 
diagnosis of any eye disorder was assigned.  The examiner 
concluded that the veteran had healthy eyes.

The sincerity of the veteran's expressed contention that he 
has an eye disorder as a result of chemical burns he suffered 
in service or as a result of metallic fragments to which he 
was exposed in service is not questioned.  There is, however, 
no medical evidence that the veteran has a diagnosed eye 
disorder, and the evidence is devoid of any finding of 
residual eye injury due to metallic fragments or chemical 
burns.  In the absence of any medical diagnosis of an eye 
disorder, the veteran's belief, however sincere, is not 
sufficient to establish a well-grounded claim.  Epps, supra; 
Grivois, supra.  The claim must be denied as not well-
grounded.  Rabideau, supra.

6.  Entitlement to service connection for residuals of head 
trauma

By a statement submitted in December 1995, the veteran sought 
service connection for the residuals of head traumas incurred 
in service, including current residuals of loss of balance.  
Procedurally, by a rating decision issued in November 1995, 
the veteran was afforded service connection for headaches.  
As the veteran has already been granted service connection 
for headaches, the Board interprets the veteran's April 1996 
claim for residuals of head trauma as excluding a claim for 
headaches.  By a rating decision issued in September 1996, 
the RO determined that the claim of entitlement to service 
connection for residuals of head trauma, including dizziness, 
were not well-grounded.  In September 1996, the veteran, 
through his attorney disagreed with that determination.  An 
SOC on this issue was provided in May 1997.  The veteran 
thereafter filed a timely substantive appeal in early June 
1997.

On VA examination conducted in April 1996, the veteran 
reported that he had incurred several head injuries during 
service.  He complained of difficulty remembering what he was 
doing, difficulty remembering names, and reported that his 
equilibrium was "off."  On objective examination, there 
were scars on the scalp, including a one-inch by one-inch 
abrasion-type scar on the left side of the forehead, and a 
one-inch transverse scar at the hairline, mid-forehead.  
Service medical records were consistent with the veteran's 
report that he had incurred head injuries in service.  No 
medical diagnosis of any disorder residual to head trauma was 
assigned.

On VA examination conducted in early June 1997, the veteran 
complained of loss of equilibrium, falling, and tripping over 
his feet.  The examiner reviewed post-service medical records 
and noted the complaint of multiple head injuries, but did 
not assign any diagnosis of residuals of a head injury.

In April 1999, the veteran reported dizziness, 
lightheadedness, weakness, and pain radiating into the 
abdomen.  The examiner assigned diagnoses of hyperacidity and 
low back pain, but did not assign a diagnosis related to 
residuals of a head injury.

The service medical records do not specifically reflect that 
the veteran incurred an abrasion-type scar on the left 
forehead or a transverse scar at mid-forehead in service.  
However, the service medical records are consistent with the 
veteran's account that he incurred head injuries in service.  
Resolving reasonable doubt in the veteran's favor, service 
connection for these scars as residuals of head injury is 
warranted. 

B. Claims for increased initial evaluations

VA utilizes a rating schedule in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

7.  Claim for increased initial evaluation for right shoulder 
separation

When he submitted a claim for compensation in April 1995, the 
veteran sought service connection for residuals of a shoulder 
separation, and service medical records confirmed that the 
veteran had incurred right shoulder injury during service.  
By a rating decision reached in November 1995, and issued the 
following month, the RO granted entitlement to service 
connection for the residuals of a right shoulder separation 
and evaluated that disability as noncompensable, effective 
April 24, 1995.  In December 1995, the veteran disagreed with 
that determination.  An SOC on this issue was provided in May 
1997, and the veteran thereafter submitted timely substantive 
appeal of the assigned evaluation in early June 1997.  By a 
rating decision issued in April 1998, the RO granted a 20 
percent evaluation for a shoulder separation, effective from 
November 3, 1997.  The veteran has continued to disagree with 
the assigned evaluations, and the claim remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

On VA examination conducted in June 1995, the veteran 
reported pain in the right shoulder, and swelling, primarily 
after repetitive lifting or lifting heavy objects, and 
reported that he was unable to sleep at night on the right 
side because of right shoulder pain.  Physical examination 
disclosed negative impingement, a palpable osteophyte off the 
distal clavicle at the acromioclavicular (AC) joint, and 
minimal tenderness.  There was no subluxation.  The examiner 
reported that the radiologic examination disclosed 
degenerative changes of the AC joint.  The examiner assigned 
a diagnosis of AC degenerative joint disease.  However, the 
radiology report reflects that the examination of the 
shoulder was interpreted as normal.  

On VA examination conducted in June 1996, the only right 
shoulder symptomatology noted was intrascapular tenderness.  
VA examination conducted in June 1997 again disclosed full 
range of motion of the shoulders, and there was no notation 
that the veteran had specific complaints regarding the 
shoulders.

VA outpatient treatment records reflect that the veteran 
sought treatment for right shoulder pain on October 8, 1997.  
The veteran reported that his right shoulder was swelling and 
that he had "real sharp pains."  The VA examiner noted right 
shoulder weakness and he referred the veteran for further 
evaluation.  In November 1997, the VA outpatient treatment 
records reflect that the veteran had normal range of motion 
of the right shoulder, although there was weakness with 
external rotation of the right shoulder.  The examiner noted 
that old x-rays were within normal limits.

VA radiologic examination conducted in February 1998 
disclosed normal left and right shoulder joint spaces.  It 
was noted that there was no bony abnormality and no soft 
tissue abnormality.  

Private clinical records dated in February 1998 reflect that 
the veteran was tender in the right acromioclavicular joint.  
There was good range of motion of both shoulders and 5+ motor 
strength.  The provider opined that the radiologic 
examination showed "a little bit of irregularity at his 
right AC joint but it is not marked."  The impression was 
right shoulder AC joint arthrosis.  The veteran was treated 
with an injection of dexamethasone into the right AC joint.

On VA examination conducted in March 1998, the veteran again 
reported right shoulder injury in service, and no reinjury 
since.  The veteran reported swelling near the AC joint.  
Range of motion of the right shoulder included forward 
flexion from zero to 135 degrees, abduction from zero to 165 
degrees, external rotation to 85 degrees and internal 
rotation to 30 degrees.

Private clinical records dated in April 1998 reflect that the 
veteran again received an injection into the right AC joint.  
June and July 1998 private treatment notes reflect that the 
veteran complained of discomfort in his right shoulder.  Very 
weak external rotators and significant joint impingements 
were found.  Medication was again injected.  The physician 
also commented that, if external rotation exercises were not 
successful, nerve studies to evaluate the suprascapular nerve 
might be required, "as it really seems out of action."  In 
July, the physician noted that the veteran's range of motion 
was better, but was still weak on external rotation.

January 1999 VA records again discussed injection of 
medication into the veteran's right shoulder.  On VA 
examination conducted in April 1999, the veteran reported 
that right shoulder problems had required 6 injections of 
medication into the joint in the last 15 months. 

The veteran's service-connected shoulder separation was first 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203.  That provision allows for a 
compensable rating for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement (10 percent), and for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement (20 percent).  See 38 C.F.R. § 4.71a, DC 5203 
(1999).  There is no evidence of dislocation or nonunion of 
the clavicle or scapula, therefore consideration of the 
veteran's disability under this section would not entitle the 
veteran to an increased rating.

The veteran's service-connected right shoulder separation is 
currently evaluated under DCs 5299-5201.  Under DC 5201, a 20 
percent rating is warranted when motion of the major arm is 
limited at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  A 40 
percent evaluation is warranted when motion of the major arm 
is limited to 25 degrees or less from the side.

7a.  Claim for compensable evaluation prior to November 3, 
1997

There is no evidence that the veteran sought treatment for 
right shoulder pain prior to October 1997.  However, 
beginning in October 1997, the veteran complained 
continuously and chronically of right shoulder symptoms which 
were thereafter diagnosed as arthrosis of the right shoulder, 
although some examiners continue to state that the veteran's 
radiologic examination discloses a normal right shoulder.  

The evidence as to whether the veteran had arthrosis of the 
right shoulder prior to November 3, 1997, is essentially in 
equipoise, as the VA examiner who conducted the 1995 
examination and the private examiner who treated the veteran 
in 1999 diagnosed degenerative processes of the AC joint 
(osteophyte or arthrosis), while all VA radiologic 
examinations have been interpreted as normal.  Resolving 
reasonable doubt in the veteran's favor, the veteran has had 
a degenerative process of the right AC joint since service.  

The Board further finds that, although the veteran's right 
shoulder degenerative process is not specifically diagnosed 
as arthritis, it may be evaluated by analogy to arthritis.  
DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major 
joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion.  Even though a range of motion may be possible beyond 
the point when pain sets in.  Diagnostic Code 4.59 provides 
that it is the intention of the regulations governing 
veterans' benefits to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful 
motion of the affected joint, but without limitation of 
motion that is compensable, the minimum compensable rating 
for the joint is warranted.  In this case, as there is x-ray 
evidence of degenerative changes, resolving doubt in the 
veteran's favor, the minimum compensable evaluation is 
warranted, including prior to November 7, 1997.  Since the 
minimum compensable evaluation for limitation of motion of 
the shoulder is a 20 percent evaluation, the Board finds that 
a 20 percent evaluation is warranted from April 21, 1995, the 
date of the award of service connection, granted the day 
following the veteran's service discharge.  38 U.S.C.A. 
§ 5110.  

However, an initial evaluation in excess of 20 percent is not 
warranted.  The Board has considered each of the criteria for 
an evaluation in excess of 20 percent under the diagnostic 
codes applicable to the shoulder, DCs 5200-5203.  As noted 
above, there is no evidence of dislocation or nonunion of the 
clavicle or scapula.  There is no evidence prior to November 
3, 1997, that the veteran had scapulohumeral articulation, 
compensable limitation of motion, or recurrent dislocation of 
the scapulohumeral joint, so as to warrant an evaluation in 
excess of 20 percent under any of the applicable diagnostic 
codes.  

7b.  Claim for evaluation in excess of 20 percent from 
November 3, 1997

There is no evidence after November 3, 1997 that the veteran 
had scapulohumeral articulation, compensable limitation of 
motion, or recurrent dislocation of the scapulohumeral joint, 
so as to warrant an evaluation in excess of 20 percent under 
any of the applicable diagnostic codes.  As the veteran's 
current 20 percent evaluation has been granted as if the 
veteran had a noncompensable limitation of motion with pain 
and radiologic evidence of arthritis, a separate compensable 
evaluation under DC 5003 is not warranted.  The Board is 
unable to find any other applicable diagnostic code which 
would result in an evaluation in excess of 20 percent for the 
current residuals of the veteran's partial right shoulder 
separation in service.

8.  Claim for initial evaluation in excess of 10 percent for 
tinnitus

When he submitted a claim for compensation in April 1995, the 
veteran sought service connection for tinnitus.  Service 
medical records disclosed hazardous noise exposure.  By a 
rating decision reached in November 1995, and issued to the 
veteran the following month, the RO granted service 
connection for tinnitus, and evaluated that disability as 10 
percent disabling, effective April 21, 1995.  The veteran has 
disagreed with the assigned evaluation and has perfected 
timely substantive appeal of that evaluation.  

The veteran contends that he is entitled to an evaluation in 
excess of the current ten percent evaluation.  The veteran's 
reported complaints of tinnitus have varied.  On VA 
examination conducted in June 1995, the veteran stated that 
he had a bilateral, periodic, high-pitched tinnitus.  At the 
time of VA examination in May 1997, the veteran again 
complained of ringing in his ears.  Thereafter, on VA 
examination conducted in April 1999, the veteran complained 
of having ringing in his ears approximately 70 to 80 percent 
of the time.  The examiner noted that the veteran was able to 
carry on a conversation in a normal conversational tone 
without difficulty.  

The veteran's current disability due to service-connected 
tinnitus is evaluated under 38 C.F.R. § 4.87a, DC 6260.  At 
the time the veteran submitted his claim for service 
connection for tinnitus (April 1995), a maximum evaluation of 
10 percent was warranted for persistent tinnitus as a symptom 
of a head injury, a concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, DC 6260 (1995).  The Board observes that 
this criteria has recently been revised, albeit minimally; 
under 38 C.F.R. § 4.87, DC 6260 (1999), as revised, a 10 
percent evaluation is in order for recurrent tinnitus.  
Consideration by the Board of this new diagnostic criteria, 
which was made effective as of June 10, 1999, will not 
prejudice the veteran, as this criteria is not substantially 
different from the prior criteria, and because both the old 
and the new criteria provide the same maximum evaluation, a 
10 percent evaluation.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Neither the revised nor prior criteria of DC 6260 allow for 
an evaluation in excess of 10 percent for tinnitus.  Thus, as 
the veteran has been granted the maximum schedular evaluation 
available under either criteria, a more favorable evaluation 
percentage is not available under either criteria.  As the 
veteran has been granted the maximum schedular evaluation 
under either criteria, an evaluation in excess of 10 percent 
is warranted only it the Board finds a more favorable 
alternative diagnostic code or if there are extraschedular 
factors.  

The Board is unable to find any diagnostic code that provides 
a more favorable alternative diagnostic code or a basis for a 
separate compensable evaluation for tinnitus.  The prior 
version of this code section makes reference to 38 C.F.R. 
§ 4.124a, DC 8046.  However, DC 8046 is for application only 
in cases of cerebral arteriosclerosis, which has not been 
shown in the present case.  There is, therefore, no schedular 
basis for an initial evaluation in excess of 10 percent for 
the veteran's tinnitus under the prior version of the 
criteria, and the preponderance of the evidence is thus 
against his claim for that benefit based on that version.

There is no evidence demonstrating that the service-connected 
tinnitus markedly interferes with employment or that the 
veteran had been frequently hospitalized or required frequent 
treatment due to tinnitus.  See VAOPGCPREC 6-96 (1996).  The 
veteran has not submitted evidence that his tinnitus results 
in disability factors not contemplated in the criteria.  
There is no evidence which warrants referral of the veteran's 
claim for an evaluation in excess of the maximum schedular 
evaluation for tinnitus.

9.  Claim for increased initial evaluation for cervical spine 
disability 

When he submitted a claim for compensation in April 1995, the 
veteran sought service connection for a cervical spine 
disability.  The veteran's service medical records confirmed 
that he had undergone cervical spine fusion in service.  By a 
rating decision reached in November 1995, and issued to the 
veteran the following month, the RO granted the claim of 
entitlement to service connection for residuals of a cervical 
spine injury, status post anterior cervical fusion, C5-6, C6-
7, and assigned a 10 percent evaluation, effective April 21, 
1995, under DC 5290.  The veteran disagreed with that 
determination in December 1995.  The veteran submitted a 
timely appeal after issuance of the SOC.  Subsequent rating 
decisions granted higher initial evaluations.  By a rating 
decision reached in July 1999, the evaluation of the service-
connected cervical disability was increased to 30 percent, 
effective from July 5, 1997, and to 40 percent, effective 
from May 26, 1998.  
On VA examination conducted in June 1995, the veteran 
indicated that, although he had good initial pain relief 
after the surgery, the pain had gradually returned.  He 
reported weakness of the hands, but not of the elbows.  He 
reported that his hands would "go to sleep."  The examiner 
noted that the veteran had persistent neck pain.  Range of 
motion of the cervical spine included extension to 20 
degrees, flexion to within one inch of the chest, rotation to 
60 degrees bilaterally, and lateral bending to 45 degrees 
bilaterally.  Neurologic examination was normal, with 5/5 
strength in all muscle groups of the upper extremity and 
shoulders.  There was no tenderness in the cervical spine on 
palpation.  

VA clinical records in April 1996 reflect that the veteran 
sought medical treatment for complaints of increased neck 
pain.  On VA examination conducted in June 1996, the veteran 
reported having problems in his hands, including numbness, 
but no weakness.  Motor examination disclosed strength of 5/5 
in the upper extremities, symmetric reflexes, intact sensory 
examination, speech and cranial nerves unremarkable.  The 
clinical impression was failed cervical disc syndrome, status 
post fusion.

Outpatient VA clinical records dated in June 1996 disclose 
diagnosis of degenerative disc disease of the cervical spine.  

On May 1997 VA examination, the veteran's range of motion of 
the cervical spine was to 30 degrees of flexion, 15 degrees 
of extension, right and left rotation to 25 degrees, right 
lateral flexion to 20 degrees, and left lateral flexion to 10 
degrees.  The examiner stated that a June 1996 radiologic 
examination disclosed stenosis.

The examiner who conducted a June 1997 examination of the 
cervical spine stated that there was no evidence of 
radiculopathy or myelopathy.

VA radiologic examination of the cervical spine conducted in 
March 1998 disclosed anterior spinal fusion between C5-C7 and 
mild degenerative changes with a small anterior osteophyte 
formation at the C4-C5 disc space level.  Range of motion of 
the cervical spine was essentially the same as at the May 
1997 VA examination, with some improvement in left lateral 
flexion.
At the time of examination in April 1999, the veteran 
reported that he had numbness and tingling in his upper 
extremities, and that he had flare-ups of back pain on a 
daily basis, sometimes with headaches.  

The veteran was initially evaluated under 38 C.F.R. § 4.71a, 
DC 5290.  Under DC 5290, slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation. 

The veteran has also been evaluated under 38 C.F.R. § 4.71a, 
DC 5293.  DC 5293 provides that a 10 percent evaluation may 
be assigned for mild intervertebral disc syndrome, a 20 
percent evaluation may be assigned for moderate recurring 
attacks of intervertebral disc syndrome, and a 40 percent 
evaluation may be assigned for severe recurring attacks with 
intermittent relief.  A 60 percent evaluation is appropriate 
where there is pronounced symptomatology.  Pronounced 
disability is manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.

The Board also notes that when a diagnostic code provides for 
compensation based solely upon limitation of motion, as DC 
5290 does, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding pain must also be considered.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.  In 
contrast, as DC 5293 contemplates limitation of motion, a 
rating based on limitation of motion in excess of 40 percent 
under DC 5292 could be assigned under DC 5293, and that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are applicable to 
ratings under DC 5293.  VAOPGCPREC 36-97 (Dec. 1997). 

Other diagnostic codes used to evaluate cervical spine 
disability include DC 5287, used to evaluate ankylosis.  
Favorable ankylosis of the cervical spine warrants a 30 
percent evaluation; unfavorable ankylosis of the cervical 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5287.

The Board also notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, DCs 5003, 5010.

9a.  Claim for initial evaluation in excess of 10 percent 
from April 21, 1995 
      to July 5, 1997

The evidence establishes that the veteran underwent fusion of 
C5-C6-C7 in service.  The evidence reflects that, although 
these joints were fused, the veteran nevertheless retained 
considerable cervical spinal range of motion.  Nevertheless, 
the cervical fusion of these two segments within the cervical 
spine meets the minimum requirements for application of DC 
5287, the criteria for cervical ankylosis.  Under DC 5287, a 
30 percent evaluation is warranted for ankylosis (fusion) of 
two or more joints within the spinal segment.  Lewis v. 
Derwinski, 3 Vet. App. 259, 260 (1992).  Thus, the veteran 
meets the criteria for a 30 percent evaluation from April 21, 
1995.

An evaluation in excess of 30 percent for cervical spine 
disability is available under DC 5287 only if there is 
ankylosis in an unfavorable position.  The medical evidence 
contradicts a finding of unfavorable ankylosis during this 
period, as the veteran retained essentially normal cervical 
spinal range of motion.  

The only other diagnostic code which allows an evaluation in 
excess of 30 percent for cervical spine disability (except 
where there is paralysis due to cord involvement or abnormal 
mobility) is DC 5293.  However, the evidence of record 
establishes that there was no diagnosis of intervertebral 
disc syndrome until June 1996.  At that time, the medical 
evidence did not disclose any neurologic abnormality, 
although the veteran had subjective complaints of numbness.  
However, on objective examination, there were no sensory 
deficits in the upper extremities.  Likewise, the examiner 
who conducted VA examination in June 1997 concluded that 
there was no evidence of radiculopathy or myelopathy.  Thus, 
an evaluation in excess of 30 percent is not warranted under 
DC 5293 during this period, as an evaluation in excess of 20 
percent under DC 5293 requires some objective evidence of 
neurologic abnormality.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 30 percent prior to July 5, 1997, under any 
diagnostic code applicable to the cervical spine.  
38 U.S.C.A. § 5107(a).

9b.  Claim for initial evaluation in excess of 30 percent 
from July 5, 1997 
      to May 26, 1998

As discussed above, under the diagnostic codes applicable to 
evaluation of cervical spine disability, an evaluation in 
excess of 30 percent is available only where there is 
paralysis or abnormal mobility (DC 5285), complete bony 
fixation (5286), severe intervertebral disc syndrome (DC 
5293), or severe cervical strain (DC 5295).  See 38 C.F.R. 
§ 4.71a, DC's 5285-5295.  However, as discussed above, the 
medical evidence of record reflects that the veteran did not 
have complete bony fixation of the cervical spine.  There was 
no objective evidence of listing of cervical spine, muscle 
spasm, loss of lateral motion, or other symptoms consistent 
with the criteria for severe cervical strain by analogy to DC 
5295, and there was no evidence of neurologic findings, so as 
to meet the criteria for a 40 percent evaluation under DC 
5293, prior to the veteran's VA examination conducted on 
March 12, 1998.  

Although the veteran meets the criteria for a 30 percent 
evaluation for severe limitation of cervical motion under DC 
5290 as well as the criteria for a 30 percent evaluation 
under DC 5287, both those diagnostic codes evaluate the same 
factors, limitation of motion, and the veteran cannot be 
granted a separate 30 percent evaluation for ankylosis of the 
cervical spine and a 30 percent evaluation for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994) 
(separate schedular evaluations warranted where applicable 
diagnostic codes apply to different manifestations of the 
same disability). 

Thus, the veteran does not meet the criteria for an 
evaluation in excess of 30 percent under any diagnostic code 
applicable to evaluation of cervical disability.  The 
evidence is not in equipoise to warrant an evaluation in 
excess of 30 percent prior to March 12, 1998.  

However, the Board notes that, in its July 1999 rating 
decision, the RO determined that the criteria for a 40 
percent evaluation were met, under DCs 5299-5293, from May 
26, 1998.  The July 1999 rating decision, and the SSOC issued 
in July 1999, do not state what item of evidence dated on May 
26, 1998, warrants the increased evaluation to 40 percent.  
The Board notes that there is no outpatient VA or private 
clinical record dated in May 1998.  The Board does note that 
the veteran was afforded VA examination on March 12, 1998.  
It appears that the findings the RO references as warranting 
the 40 percent evaluation were noted at the time of the March 
12, 1998 examination.  As the evidence associated with the 
record on appeal is devoid of clinical evidence dated on May 
26, 1998, the Board finds that the appropriate effective date 
for the increased evaluation to 40 percent for cervical spine 
disability is March 12, 1998.

9c.  Claim for initial evaluation in excess of 40 percent 
from March 12, 1988

The evidence from March 12, 1998, and thereafter, reflects 
that the veteran complained of daily tingling in his hands, 
more frequent numbness, headaches, pain, and other upper 
extremity symptoms.  The Board does not object to the RO's 
determination that the veteran's objective findings and 
subjective complaints warrant a 40 percent evaluation under 
DC 5293.  The only criteria which provide an evaluation in 
excess of 40 percent for cervical disability are the criteria 
for a 60 percent evaluation under DC 5293.  As noted above, a 
60 percent evaluation requires absent deep tendon reflexes or 
other neurologic findings consistent with pronounced cervical 
neuropathy.  As the veteran retains the ability to use his 
upper extremities for activities of daily living, without 
assistive devices, the Board finds that the criteria for a 60 
percent evaluation for cervical intervertebral disc syndrome 
are not met.  In particular, the Board notes that the 
evidence of record clearly establishes that the veteran is 
able to write and has other fine motor control of the upper 
extremities.  There is no medical evidence of pronounced 
neurologic impairment as contemplated for the 60 percent 
evaluation.  The evidence is not in equipoise to warrant a 
more favorable result. 

10.  Claim for compensable evaluation, residuals of iliac 
bone graft, including scar

Procedurally, the veteran submitted additional claims for 
service connection in April 1996.  VA medical evidence dated 
in January 1996 specifically noted an iliac bone donor site, 
and the RO interpreted the April 1996 claims as including the 
claim for service connection for the donor site.  By a rating 
decision issued in October 1997, the RO granted service 
connection for that donor site and assigned a noncompensable 
evaluation.  The veteran thereafter timely disagreed with the 
assigned noncompensable evaluation, although he did not 
disagree with the assigned effective date for the grant of 
service connection.

On VA examination conducted in June 1995, an incision on the 
iliac crest was described as well-healed.  On VA examination 
conducted in March 1998, there was a four-inch scar on the 
interior aspect of the right iliac crest.  The scar was 
nontender.  The veteran denied any symptoms as a result of 
the scar.  The scar was secondary to fusion of the cervical 
spine, when the right anterior iliac crest served as a donor 
site for the graft.  

The post-service evidence is devoid of any indication that 
the veteran has sought treatment for his iliac bone graft 
donor site or for a scar at the donor site.  

The disability due to an iliac bone graft, used for cervical 
spine fusion, is currently evaluated as noncompensable under 
38 C.F.R. § 4.118, DC 7805.  Under DC 7805, disability due to 
a scar is evaluated based on limitation of function of the 
part affected.  However, there is no medical evidence that 
the scar at the iliac donor site limits the veteran's range 
of motion of any part of his body in any way, nor does the 
veteran so contend.  There is no evidence to support a 
compensable evaluation under DC 7805.  

The Board has also considered whether a compensable 
evaluation may be available under any diagnostic code used to 
evaluate scars.  Diagnostic Codes 7803 and 7804 of 38 C.F.R. 
§ 4.118 provide a 10 percent evaluation for a scar (other 
than a burn scar or disfiguring scars of the head, face, or 
neck) if it is poorly nourished with repeated ulceration, or 
when it is tender and painful on objective demonstration.  
However, there is no medical evidence that the veteran meets 
any of the criteria for a compensable evaluation under DCs 
7803 or 7804.  

The scar, on the veteran's right hip, is not in an exposed 
area, and is not considered disfiguring.  Thus, a compensable 
evaluation is not warranted on that basis.

Moreover, there is no evidence of any symptomatology or 
disorder due at the bone graft donor site related to the 
bone.  The Board is unable to identify any other applicable 
criteria under which a compensable evaluation might be 
granted.  

The veteran has not specified any symptomatology upon which a 
compensable evaluation for the iliac bone graft donor site 
should be based.  The evidence is not in equipoise to warrant 
a more favorable result.  38 U.S.C.A. § 5107(b).  

11.  Claim for initial evaluation in excess of 20 percent for 
kidney stones

Procedurally, the veteran submitted this claim in April 1995.  
After initial denial of the claim, service connection for 
nephrolithiasis was granted by a rating decision issued in 
May 1997, and that disability was evaluated as 10 percent 
disabling, effective from April 21, 1995.  A July 1999 rating 
decision and SSOC, issued to the veteran in September 1999, 
increased that evaluation to 20 percent, effective May 26, 
1998.  

The veteran's service-connected renal disability is currently 
evaluated under 38 C.F.R. § 4.115b, DC 7508.  Under DC 7508, 
nephrolithiasis is rated as hydronephrosis under DC 7509, 
except when there is recurrent stone formation requiring one 
or more of the following: (1) diet therapy, (2) drug therapy, 
(3) invasive or noninvasive procedures more than two times 
per year.  Evidence that one of these criteria are met 
warrants a 30 percent evaluation.

DC 7509 provides that with only an occasional attack of 
colic, not infected and not requiring catheter drainage, a 10 
percent evaluation is warranted.  Frequent attacks of colic, 
requiring catheter drainage, warrant a 20 percent evaluation.  
With frequent attacks of colic with infection (pyonephrosis) 
and kidney function impairment, a 30 percent rating is 
warranted.  

On VA examination conducted in August 1995, the veteran 
reported that he had several episodes of renal pain (colic) 
possibly associated with passing kidney stones.  One kidney 
stone was obtained for analysis, and that analysis showed 
that the stone was calcium oxalate.  The veteran reported 
having similar renal colic or pain on several occasions post-
service.  The examiner noted, however, that the veteran was 
asymptomatic at the time of examination, and had not passed 
any additional kidney stones since April 1995.  On VA 
examination conducted in August 1995, the veteran complained 
of nocturia, averaging once a night, and occasional leaking.  

IVP (intravenous pyelogram) examination conducted in January 
1996 was normal, and there was no evidence of formed calculi.  

No complaints of frequency, nocturia, incontinence, or renal 
colic were noted or treated during VA hospitalization in 
February 1996 to March 1996.

In December 1997, the veteran complained of flank pain.  
Although he reported that this did not feel like kidney stone 
pain to him, and IVP was conducted in January 1998.  No 
kidney abnormality or formed calculi were found.  

Private clinical records dated in April and June 1998 reflect 
that the veteran reported painless hematuria.  April 1998 
laboratory examination disclosed an infection, and 
medications were prescribed.  However, May and June 1998 
laboratory examinations disclosed that the veteran's urine 
was clear.  

November 1998 VA records reflect that the veteran experienced 
an episode of flank pain, which he though was a kidney stone.  
In January 1999, he reported back pain, but he reported that 
he did not have pain with urination when seen in April 1999.  
He reported having passed a kidney stone in December 1998.  
The examiner concluded that the veteran had a long-standing 
history of kidney stones.  

11a.  Claim for evaluation in excess of 10 percent prior to 
May 26, 1998

The medical evidence establishes that, during this period, 
the veteran was not on medication or a special diet for 
control of kidney stones, and no invasive or non-invasive 
procedures were used to treat kidney stones.  The veteran 
does not meet the criteria for evaluation under DC 7508, and 
the Board must therefore review the evidence under the 
criteria of DC 7509, for hydronephrosis.

The evidence reflects that the veteran had occasional attacks 
of renal colic during this time, but that no infection was 
diagnosed and catheter drainage was not required.  The Board 
notes the veteran's complaints of nocturia averaging once a 
night, but does not find that an evaluation in excess of 10 
percent is warranted on this basis.  The Board also notes the 
veteran's complaint of occasional leaking when he is unable 
to tell that he needs to urinate.  However, the veteran does 
not wear pads, and there is no evidence of soiled clothing on 
any regular or frequent basis, so as to warrant an evaluation 
in excess of 10 percent.

The veteran meets the criteria for a 10 percent evaluation 
under DC 7509, but does not meet the criteria for a 20 
percent evaluation.  The Board has considered whether any 
other diagnostic code may be applicable to warrant an 
evaluation in excess of 10 percent during this stage of the 
veteran's initial evaluation, but is unable to identify any 
criteria which would result in a more favorable evaluation.  

The Board does note, however, that, in explaining the 
decision to increase the veteran evaluation to 20 percent as 
of May 26, 1998, the RO referenced the veteran's treatment 
for hematuria, and additional episodes of renal colic.  The 
Board notes that the private medical evidence reflects that 
antibiotic therapy for hematuria was prescribed on April 39, 
1998.  The Board finds that April 30, 1998, rather than May 
26, 1998, is the appropriate effective date for the increased 
(staged) evaluation to 20 percent during the initial 
evaluation period.  To this extent only, the claim for an 
evaluation in excess of 10 percent prior to May 26, 1998, is 
granted.  The evidence is not in equipoise to warrant an 
evaluation in excess of 10 percent or to warrant an increased 
evaluation to 20 percent prior to April 30, 1998.

11b.  Claim for evaluation in excess of 20 percent from April 
30, 1998

The medical evidence establishes that the veteran was not on 
medication or a special diet for control of kidney stones, 
and no invasive or non-invasive procedures were used to treat 
kidney stones after April 30, 1998.  The Board notes that 
antibiotics were used to treat painless hematuria, and, 
resolving reasonable doubt in the veteran's favor, the 
hematuria is attributable to the veteran's renal disability.  
However, the 30 percent evaluation under DC 7508 contemplates 
drug therapy for control of kidney stones.  The Board finds 
that antibiotic therapy for treatment of hematuria is not 
equivalent to drug therapy for control of kidney stones, and 
finds that a 30 percent evaluation under DC 7508 is not 
warranted.   

The Board does not disagree with the RO's conclusion that the 
veteran's treatment for hematuria warrants a 20 percent 
evaluation under DC 7509.  However, there is no evidence that 
the veteran has frequent attacks of colic with infection and 
impaired kidney function.  In particular, there is no medical 
evidence of any concern regarding the veteran's kidney 
function.  Although the veteran required treatment for 
hematuria in April 1998, his urine was clear on examinations 
in May and June 1998.  There is no evidence that the veteran 
had frequent pyonephrosis.  

The evidence is not in equipoise to warrant a more favorable 
determination.  The preponderance of the evidence is against 
an evaluation in excess of 20 percent for kidney stones from 
April 30, 1998.

12.  Claim for increased evaluation for residuals of 
esophageal injury

Procedurally, by a rating decision reached in November 1995, 
and issued to the veteran the following month, the RO granted 
service connection for esophageal injury, and evaluated that 
disability as noncompensable, effective from April 21, 1995.  
In December 1995, the veteran disagreed with that 
determination.  A SOC on this issue was provided in May 1997.  
By a rating decision reached in July 1999, and issued to the 
veteran in September 1999, that initial evaluation was 
increased to 10 percent, effective from May 26, 1998, under 
DC 7346-7299.

On VA examination conducted in June 1995, the veteran 
reported that cervical vertebrae were fused during service.  
He also reported that, during the anterior approach used for 
that surgery, nerves were cut, resulting in an esophageal 
injury.  The service medical records confirmed this history, 
and dysmotility was demonstrated on barium swallow.

VA clinical records, inpatient and outpatient, are devoid of 
complaints of dysphagia or treatment for dysphagia from June 
1995 to May 1997.

On VA examination conducted in May 1997, the veteran reported 
difficulty swallowing solids and liquids following a cervical 
spine fusion.  He reported increasing difficulty in the last 
few months.  His weight was 156 pounds; hematocrit was 47.7.  
He reported pain in the anterior chest each time he swallows.  
The examiner recommended a swallowing study and esophogram as 
well as an upper GI series.  The assigned diagnosis was 
dysphagia. 

In October 1997, the veteran sought treatment for difficulty 
swallowing.  On follow-up examinations, it was noted only 
that there were no new episodes of suspected kidney stones.
 
On VA examination conducted in April 1999, the veteran 
reported that it was difficult for him to swallow, even 
liquids, and he had a feeling they were getting "hung up" 
in his throat.  He reported that the dysphagia, painful 
swallowing and occasional regurgitation of a bolus of food 
occurred an average of ten times daily.  Radiologic 
examination of the upper gastrointestinal (GI) tract 
disclosed normal swallowing mechanism and normal upper GI 
tract.  

The severity of the veteran's service-connected esophageal 
injury is rated under 38 C.F.R. § 4.114, DC 7346.  Under DC 
7346, a 30 percent evaluation is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned with two or more of the 
symptoms for the 30 percent evaluation, but of less severity.

12a.  Claim for compensable evaluation prior to May 26, 1998

The evidence establishes that the veteran complained of 
dysphagia and difficulty swallowing during the period from 
April 21, 1995 to May 26, 1998.  However, there is no medical 
evidence of pyrosis, nor is there evidence that the veteran's 
complaints of dysphagia or regurgitation were accompanied by 
substernal or arm or shoulder pain.  The Board notes that the 
evidence of record clearly establishes that the veteran had 
arm and shoulder pain, but the medical evidence reflects that 
such pain was associated with the veteran's multiple 
musculoskeletal complaints.  The Board notes in particular 
that the veteran was not placed on any medications for 
control of pyrosis, and there was no evidence of any 
abnormality of the gastrointestinal tract during this period.  

The Board notes that the veteran's service medical records 
reflect that he weighed 135 pounds in 1985.  At the time of 
his service separation examination in 1995, he weighed 145 
pounds.  At the June 1995 VA examination, the veteran weighed 
151 pounds.  In May 1997, he weighed 156 pounds, and in March 
1998 he weighed 162 pounds.  No medical diagnosis of anemia 
is noted in the medical evidence of record.  There is no 
evidence that the veteran's difficulty swallowing resulted in 
impairment of health during this period.  The Board finds 
that the evidence does not support a compensable evaluation 
under DC 7346.  

The Board has considered whether a compensable evaluation 
might be available under any other diagnostic code.  However, 
there is no evidence of esophageal spasm, stricture, or 
diverticulum, so as to warrant a compensable evaluation under 
38 C.F.R. § 4,114, DCs 7203, 7204, or 7205.  The evidence is 
not in equipoise to warrant a more favorable evaluation.  
38 U.S.C.A. § 5107(b).  The Board recognizes that esophageal 
dysmotility was diagnosed in service, and recognizes that the 
veteran continued to have subjective complaints of difficulty 
swallowing or dysphagia, but finds that the preponderance of 
the objective evidence of record is against the claim for a 
compensable evaluation for esophageal injury during this 
period.

12b.  Claim for evaluation in excess of 10 percent from May 
26, 1998

The RO, in its July 1999 rating decision, explained that it 
considered the veteran's subjective complaints, including the 
complaints of difficulty swallowing and pain with swallowing, 
as approximating the criteria for a 10 percent evaluation 
under DC 7346.  However, there is no objective medical 
evidence or medical opinion of record reflecting any 
impairment of the veteran's health.  In particular, the Board 
notes that the veteran has not lost weight, required 
medication or diet therapy to aid nutrition, and there is no 
evidence of or diagnosis of anemia.  The Board finds that the 
veteran's subjective complaints, in the absence of objective 
medical evidence of health impairment, do not meet or 
approximate the criteria for the next higher evaluation, a 30 
percent evaluation.  

Disability due to esophageal injury may also be evaluated 
under diagnostic code 7203, which provides the criteria used 
to evaluate impairment of the esophagus, including stricture.  
38 C.F.R. § 4.114, DC 7203.  Under this diagnostic code, 
moderate stricture of the esophagus warrants a 30 percent 
rating; severe stricture, permitting liquids only, warrants a 
50 percent rating, and; severe stricture, permitting liquids 
only and resulting in a marked impairment of general health, 
warrants an 80 percent rating.  While the provisions of DC 
7203 pertain to evaluation of the degree of disability 
produced by stricture of the esophagus, evaluation depends on 
whether the passage of food or liquids only is permitted and 
the impact of such on the veteran's health.  The Board finds 
no evidence of record to support an evaluation in excess of 
10 percent under DC 7203.  

The Board has also considered whether there is any other 
basis for an increased evaluation, and notes that, in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  However, 
there is no evidence that the veteran's reported dysphagia or 
regurgitation has resulted in interference with activities of 
daily living, employment, or other activities, frequent 
periods of hospitalization, or other factors which would 
render impractical the application of the regular schedular 
standards.  Id.

13.  Claim for initial evaluation in excess of 10 percent, 
right great toe

Procedurally, by a claim submitted in April 1996, more than 
one year following his service discharge, the veteran sought 
service connection for a right foot disorder.  By a rating 
decision issued in May 1997, service connection for residuals 
of a right foot injury was granted, and a 10 percent 
evaluation was assigned, effective in April 1996, the date of 
receipt of the veteran's claim.  The veteran timely disagreed 
with and appealed the assigned evaluation.

On VA examination conducted in September 1996, the veteran 
provided a history of right heel injury prior to service and 
re-injury during service.  The veteran complained of right 
foot discomfort after walking two blocks.  Range of motion of 
the ankle was to 20 degrees of flexion and to 20 degrees of 
plantar flexion.  There was some degenerative joint disease 
in the metatarsophalangeal joints on radiologic examination. 

VA radiologic examinations conducted in September 1996, March 
1998, and in April 1999 disclosed mild degenerative changes 
of the metatarsophalangeal joint of the right great toe.  The 
right foot was normal otherwise.  On VA examination conducted 
in March 1998, the veteran reported a history of having 
dropped heavy objects in his right great toe.  Range of 
motion of the right great toe was to 15 degrees of flexion 
and 40 degrees of extension.  

On VA examination conducted in April 1999, the veteran again 
reported that his right great toe became painful with 
excessive walking or standing, with relief of pain on 
sitting.  The veteran reported no functional impairment 
during such flare-ups.  

The veteran's right great toe disability is currently 
evaluated under 38 C.F.R. § 4.71a, DCs 5010-5299.  Under DC 
5010, using the criteria of DC 5003, arthritis established by 
x-ray findings is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  If there is no 
compensable limitation of motion, a 10 percent evaluation is 
warranted for each major joint or group of minor joints 
affected.  In this case, there is radiologic evidence of 
degenerative changes of the right great toe.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected right great toe disability is the 
maximum schedular evaluation for arthritis (or traumatic 
arthritis) affecting one joint or group of joints.  Thus, in 
the absence of any other current disability pertinent to the 
claim, the Board finds that the 10 percent evaluation 
currently in effect is the maximum schedular evaluation for 
which the veteran meets the requirements.  

The Board notes that the evaluation of pain is encompassed by 
the evaluation criteria in DC 5010, and that no separate 
evaluation under another diagnostic code is required.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no medical or other evidence of record 
which warrants referral for an extraschedular evaluation.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the veteran's right 
great toe disability.  The provisions of 38 U.S.C.A. § 
5107(a) are not applicable, as the evidence is not in 
equipoise to warrant a more favorable result.

14.  Claim for compensable evaluation for hair loss

Procedurally, by a claim submitted in April 1996, the veteran 
sought service connection for residuals of burns.  The 
veteran's service medical records confirm that he incurred a 
burn injury of the hands.  The RO has evaluated the veteran's 
burn residuals as noncompensable from April 30, 1996, when 
his claim was received, under DC 7805-7899.  The veteran 
disagreed with the assigned initial evaluation and submitted 
a timely substantive appeal.

VA examination conducted in September 1996 revealed hair loss 
on the lateral aspect of the wrists and hands.  The veteran 
had hair over the dorsum of both hands.  No recognizable scar 
tissue was present.  The skin color was normal, the same as 
on the other parts of the body.  The area of hair loss on the 
lateral aspect of the wrist was approximately 2 centimeters 
by 4 centimeters on both sides.  There was no tenderness and 
no pain on palpation.  The range of movement of the wrists, 
hands, and fingers were essentially normal.  

In October 1996, the veteran submitted photographs of the 
hands and right inner arm showing the skin and hair patterns 
in those areas.  The photographs appear to show loss of hair 
on the outer aspect of the thumb, from the base to the nail, 
and on the outer side of the index finger of each hand.  In 
the photographs, the veteran's skin color in the areas the 
veteran asserts were burned appears normal or slightly pinker 
than the rest of the skin in the area normal.

On VA examination conducted in March 1998, the veteran 
reported that he sustained burns on the back of both hands.  
There was a symmetrical loss of hair on both hands, ulnar 
aspect, in an area one inch in width and four inches in 
length. 

The veteran's disability due to residuals of burns is 
evaluated under 38 C.F.R. § 4.118, dc 7805.  Under DC 7805, 
disability due to a scar is evaluated based on limitation of 
function of the part affected.  However, there is no medical 
evidence that the scars on the veteran's hands limit the 
veteran's range of motion of the hand or arm or interfere in 
any way with the use of his hands.  There is no evidence to 
support a compensable evaluation for the residual of his 
burns under DC 7805.  

The Board has also considered whether a compensable 
evaluation may be available under any diagnostic code used to 
evaluate scars.  Diagnostic Codes 7803 and 7804 of 38 C.F.R. 
§ 4.118 provide a 10 percent evaluation for a scar (other 
than a burn scar or disfiguring scars of the head, face, or 
neck) if it is poorly nourished with repeated ulceration, or 
when it is tender and painful on objective demonstration.  
However, there is no medical evidence that the veteran's 
residuals are tender or painful or meet any of the criteria 
for a compensable evaluation under DCs 7803 or 7804.  

The burn residuals, on the veteran's hands, are exposed 
areas, but, as shown by the photographs, the appearance of 
the skin varies only slightly from the rest of his skin in 
color and tone.  A compensable evaluation is available for 
second degree burn scars for an area or areas approximating 
one square foot in size.  In this case, there is no medical 
evidence that the veteran's residuals resulted from a second 
degree burn, and the areas are less than one square foot in 
size.  DC 7802.

The Board is unable to identify any other applicable criteria 
under which a compensable evaluation might be granted.  The 
evidence is not in equipoise to warrant a more favorable 
evaluation.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability, 
currently diagnosed as degenerative disc disease, is granted.

Entitlement to service connection for a bladder disorder is 
denied.

The claim for service connection for erectile dysfunction, 
claimed as impotence, is well-grounded, and, to that extent 
only, the appeal is granted.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.

Entitlement to service connection for an abrasion-type scar 
of the left forehead and for a transverse scar, mid-forehead, 
at the hairline, is granted.

Entitlement to a 20 percent initial evaluation, effective 
from April 21, 1995, for residuals of a right shoulder 
separation, is granted, subject to the laws and regulations 
governing monetary awards.  

An initial evaluation in excess of 20 percent for residuals 
of a right shoulder separation, from November 3, 1997, to the 
present, is denied.  

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial 30 per cent evaluation for residuals, status post-
operative, anterior cervical spine fusion from C5-6, C6-7, 
with pain and limitation of motion, from April 21, 1995, to 
July 5, 1997, is granted, subject to laws and regulations 
governing monetary awards.

An initial evaluation in excess of 30 percent from July 5, 
1997 to March 12, 1998, residuals, status post operative 
anterior cervical spine fusion from C5-6, C6-7, with pain and 
limitation of motion, is denied.

An effective date of March 12, 1998, for a 40 percent 
evaluation for residuals, status post operative anterior 
cervical spine fusion from C5-6, C6-7, with pain and 
limitation of motion, is granted, subject to the laws and 
regulations governing effective dates of monetary awards.

An initial evaluation in excess of 40 percent for residuals, 
status post operative anterior cervical spine fusion from C5-
6, C6-7, with pain and limitation of motion, from March 12, 
1998, is denied.

Entitlement to an initial compensable evaluation for 
residuals of iliac bone graft, including scar, is denied.

An initial evaluation in excess of 10 percent for kidney 
stones, from April 21, 1995, to April 30, 1998, is denied.  

An effective date of April 30, 1998, for an initial 20 
percent evaluation for kidney stones, is granted, subject to 
the laws and regulations governing the effective dates of 
monetary awards.

An initial evaluation in excess of 20 percent, from April 30, 
1998, for kidney stones, is denied.

A compensable initial evaluation for residuals of esophageal 
injury from April 21, 1995 to May 26, 1998, is denied.

An initial compensable evaluation for residuals of esophageal 
injury from April 21, 1995 to May 26, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for mild degenerative changes, metatarsalophalangeal joint, 
right great toe, is denied.

Entitlement to an initial compensable evaluation for hair 
loss secondary to burn injury is denied.


REMAND

As discussed above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for entitlement to 
service connection for impotence, to include erectile 
dysfunction.  Further development of that well-grounded 
claim, to include obtaining clarification of and 
identification of the veteran's current diagnosis in this 
regard, is required.  38 U.S.C.A. § 5107(a).

In a May 1997 rating decision, the RO noted that it was 
deferring adjudication of the veteran's claim for service 
connection for a left shoulder disorder so that VA 
examination could be afforded.  The next rating decision, in 
October 1997, did not specifically address the evidence as to 
a left shoulder disorder, although a left shoulder disorder 
was included in the list at the end of that rating decision 
of disorders for which service connection was not in effect.   
In December 1995, the veteran disagreed with the "denial" 
of service connection for a left shoulder disorder, and 
thereafter reiterated his disagreement with that 
determination in several additional statements.  However, the 
Board is unable to find that the RO has issued a statement of 
the case (SOC) addressing the evidence as to a left shoulder 
disorder.  The RO should issue an SOC which specifically 
addresses the determination on the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder, and which addresses the relevant evidence on which 
the determination was based.  Manlincon v. West, 12 Vet. App. 
238 (1999).

By a rating decision reached in November 1995, and issued to 
the veteran the following month, the RO granted entitlement 
to service connection for headaches and assigned a 
noncompensable evaluation for that disability, effective from 
April 21, 1995.  In December 1995, the veteran disagreed with 
the assigned evaluation for headaches.  The veteran has 
reiterated his disagreement with the noncompensable 
evaluation, and has attempted to appeal that evaluation to 
the Board.  The RO must issue an SOC responding to the 
veteran's disagreement with the assigned evaluation.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development.

1.  The RO should obtain the veteran's 
current relevant VA records since April 
1999, and should associate those records 
with the claims file.  The veteran should 
be offered the opportunity to identify 
any clinical records not currently 
associated with the claims file regarding 
non-VA treatment for partial impotence or 
erectile dysfunction, for a left shoulder 
disorder, or for headaches, and, after 
obtaining necessary authorization from 
the veteran, the RO should attempt to 
obtain any identified records.  

2.  The veteran should be afforded a VA 
urological examination and a psychiatric 
examination by specialists to determine 
the appropriate diagnosis(es) of any 
current erectile dysfunction.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  If such disability 
is present, the examiner should state the 
etiology and onset of the disorder(s), 
and provide an opinion as to whether it 
is at least as likely as not that such 
disability was first manifested in or is 
etiologically related to his service or 
to any service-connected disability.

3.  The RO should issue an SOC which 
addresses the evidence of record as to 
whether the veteran incurred a left 
shoulder disorder in or as a result of 
his service.  If the veteran's claim is 
well-grounded, the RO should assure that 
all necessary development is complete, 
including affording the veteran VA 
examination if warranted.

4.  The RO should issue an SOC which 
addressed the evidence as to the 
appropriate evaluation for service-
connected headaches.  The RO should 
assure that all necessary development is 
complete, including affording the veteran 
VA examination if warranted.

5.  Thereafter, the RO should 
readjudicate the appellant's claims of 
service connection for partial impotence, 
to include an erectile dysfunction, and 
for a left shoulder disorder, and the 
claim of entitlement to an increased 
evaluation for headaches.  If any benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Veterans Law Judge
                                           Board of Veterans' 
Appeals


 


